 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 472 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2004 
Mr. Hunter submitted the following concurrent resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the apprehension, detention, and interrogation of terrorists are fundamental elements in the successful prosecution of the Global War on Terrorism and the protection of the lives of United States citizens at home and abroad. 
 
Whereas throughout the 1980s and 1990s, the people of the United States were brutally attacked again and again by deadly terrorist violence, as evidenced by the hundreds of American deaths in the Beirut and Lockerbie bombings, the attack on the World Trade Center in 1993, the destruction of the Khobar Towers military barracks, the bombing of the American embassies in Kenya and Tanzania, and the vicious attacks on the U.S.S. Cole in 2000; 
Whereas terrorists became increasingly emboldened after each attack, culminating in the deadly attacks on the World Trade Center and the Pentagon on September 11, 2001, which killed thousands of innocent civilians, including women and children; 
Whereas terrorist attacks on the United States and United States citizens killed 2,792 Americans and wounded 220 Americans between 1998 and 2003; 
Whereas since September 11, 2001, the citizens of the United States have remained the priority target of terrorist violence, with journalists and employees of nongovernmental organizations being held hostage, tortured, and decapitated in the name of terror; 
Whereas the United States is engaged in a global war against terrorists who threaten the lives of citizens of the United States and the American way of life and in which the battlefield is the face of the entire planet; 
Whereas civilized states that engage in warfare undertake obligations as lawful combatants to wage war in certain ways, many of which increase the risk to combatants but are intended to protect noncombatants; 
Whereas the protections of international law are afforded to lawful combatants in exchange for accepting and adhering to those obligations; 
Whereas the United States has embraced these laws and is waging the Global War on Terrorism in a manner consistent with the traditional international laws of war and, in many cases, is going above and beyond the requirements of international law to protect civilians; 
Whereas terrorists are unlawful combatants by definition because they refuse to follow the law of war by targeting civilians, hiding among the civilian population, and failing to carry their arms openly; 
Whereas throughout the Global War on Terrorism, the interrogation of detainees, whether they are lawful or unlawful combatants, has yielded valuable intelligence that has saved the lives of United States military personnel and United States citizens at home and abroad; 
Whereas the interrogation of detainees, whether they are lawful or unlawful combatants, has also provided highly valuable insights into the structure of terrorist organizations, their target selection process, and the identities of key operational and logistical personnel that were previously unknown to the United States intelligence community; 
Whereas the lawful interrogation of detainees, whether they are lawful or unlawful combatants, is consistent with the Constitution of the United States; 
Whereas the laws, policies, and orders of the United States and of the United States Armed Forces require that the interrogation of detainees be conducted in a manner that is humane and consistent with international law; 
Whereas the qualification training for a United States Navy SEAL includes a 120-hour period in which trainees are subjected to strenuous physical activity while only being allowed two, two-hour blocks of sleep, yet terrorists being interrogated at Guantanamo Bay may only have their sleep cycles adjusted and may not be subjected to sleep deprivation under the Secretary of Defense April 16, 2004, guidance on interrogation techniques; 
Whereas personnel in the United States military routinely eat cold Meals Ready to Eat rather than hot meals and the Department of Defense recently declassified an April 16, 2003, memo from the Secretary of Defense indicating that unlawful combatants detained at Guantanamo Bay could have their hot meals replaced by cold Meals Ready to Eat as a non-doctrinal interrogation technique; 
Whereas United States military personnel acting as lawful combatants who are captured by a foreign government honoring the Geneva Convention are not entitled to legal representation in that detaining nation’s civilian courts to contest their detention; 
Whereas responsible authorities in the Armed Forces have acted swiftly to identify, investigate, and punish those who violate the requirements of the laws, policies, and orders of the United States regarding the treatment of detainees, whether those detainees are lawful or unlawful combatants; 
Whereas the loss of interrogation-derived information would have a disastrous effect on the Nation's intelligence collection and counterterrorism efforts and would constitute a damaging reversal in the Global War on Terrorism at this critical time; 
Whereas some individuals detained by the United States in the Global War on Terrorism have been released, only to take up arms again against the United States and its allies; 
Whereas the apprehension and detention of terrorists, and the interrogation of detainees, are essential elements to successfully waging the Global War on Terrorism; and  
Whereas the interrogation of detainees can and should continue by the United States within the bounds of the Constitution and laws of the United States: Now, therefore, be it 
 
That it is the sense of Congress that—  
(1)the conditions and techniques of training of United States military personnel are not inhumane; 
(2)persons detained in the Global War on Terrorism are not entitled to privileges or treatment that are superior to those afforded to United States military personnel during the course of normal training operations; 
(3)terrorists, as unlawful combatants who ignore the international law of war and purposely seek to kill American noncombatants, are a mortal enemy of the United States and all civilized nations; 
(4)the United States must continue to act to pursue individuals who violate the laws, orders, and policies requiring the humane treatment of persons detained in the Global War on Terrorism and to ensure that such laws, orders, and policies are not violated in the future; 
(5)all of the world’s governments should seek to eliminate terrorism as a practice by military, political, and judicial means; 
(6) the United States Government should continue to develop and apply processes to determine whether persons detained by it are lawful or unlawful combatants and whether they continue to constitute a terrorist threat; 
(7)the apprehension, detention, and interrogation of terrorists are fundamental elements in the successful prosecution of the Global War on Terrorism and the protection of the lives of United States citizens at home and abroad; and 
(8)the overriding national priority in the Global War on Terrorism must be to win the war with the least loss of innocent life. 
 
